DECISION AND ENTRY: (1) ADOPTING THE REPORT AND RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 38); (2) DISMISSING PLAINTIFF’S COMPLAINT (Doc. 2); AND (3) TERMINATING THIS CASE FROM THE DOCKET OF THE COURT
TIMOTHY S. BLACK, District Judge.
This civil action is before the Court pursuant to the Order of General Reference in the United States District Court for the Southern District of Ohio Western Division to United States Magistrate Judge Michael A. Newman. Pursuant to such reference, the Magistrate Judge sua sponte submitted a Report and Recommendation on April 11, 2012. (Doc. 38). Subsequently, Defendant filed a memorandum in support, requesting that the case be dismissed with prejudice based on: (1) Plaintiffs refusal to serve initial disclosures as order by the Court; (2) Plaintiffs failure to comply with the Court’s show cause order; (3) Plaintiffs refusal to comply with the Court’s Order for an inspection of Plaintiffs real property; (4) Plaintiffs failure to respond to 'written discovery; and (5) Plaintiffs threats toward defense counsel to file suit against them personally and threatening criminal action against them. (Doe. 39). Plaintiff did not file objections.
As required by 28 U.S.C. § 636(b) and Fed.R.Civ.P. 72(b), the Court has reviewed the comprehensive findings of the Magistrate Judge and considered de novo all of the filings in this matter. It is clear from the record that the Magistrate Judge advised Plaintiff on numerous occasions that her case would be dismissed if she did not comply with Court Orders. (See Docs. 29, 30, 34). Still, Plaintiff ignored the warnings and orders of this Court. Accordingly, upon consideration of the foregoing, the Court does determine that such Report and Recommendation should be and is hereby adopted.
Accordingly, the Report and Recommendation (Doc. 38) is ADOPTED and this case is DISMISSED WITH PREJUDICE.
IT IS SO ORDERED.
*422REPORT AND RECOMMENDATION THAT THIS CASE BE DISMISSED AND NOTICE REGARDING OBJECTIONS 1
MICHAEL J. NEWMAN, United States Magistrate Judge.
This is a pro se case removed by Defendant, Allstate Property and Casualty Insurance Company2 (hereinafter “Defendant” or “Allstate”), from the Shelby County, Ohio Court of Common Pleas. This matter is now before the Court sua sponte.
On numerous occasions, during a telephone status conference with the Court and again in writing, pro se Plaintiff has challenged the Court’s authority and jurisdiction to hear this matter. The Court has politely and patiently explained the removal procedure from state court to federal court. Nonetheless, Plaintiff continues to challenge the Court’s ability to hear this matter, and continues to believe that the case remains properly before the Shelby County Court of Common Pleas. See doc. 30. To that end, Plaintiff has continued to file documents with Shelby County instead of this Court. This conduct has led the Shelby County Common Pleas Judge to advise Plaintiff that she will be sanctioned if she continues to make such filings, as the Common Pleas case was closed when removal to this Court occurred. Id.
Commensurate with her continuing objection to this Court’s authority and jurisdiction, Plaintiff has repeatedly failed to comply with this Court’s Orders: to wit, an Order on March 8, 2012 requiring Plaintiff to permit Allstate to conduct an inspection of her premises, see doc. 29; and an Order on March 9, 2012 requiring Plaintiff to file Rule 26(a) initial disclosures, see doc. 30. To date, Plaintiff has refused to send initial disclosures to Allstate’s counsel, and has also refused to permit Allstate to inspect her premises.
In Orders entered March 8, 2012, March 9, 2012, and March 22, 2012, the Court advised Plaintiff, in writing, that her complaint could be dismissed, and this case closed, if she did not send the initial disclosures, permit the premises inspection and otherwise cooperate in good faith in the discovery process. See docs. 29, 30, 34. In its March 8, 2012 Order, for example, the Court wrote in part:
Plaintiff is ADVISED that she must cooperate in the discovery process in this case. She is FURTHER ADVISED that her failure to participate in discovery and allow the inspection at issue may be cause for the Court to dismiss this case on the grounds that she has failed to comply with a Court Order. Fed. R.Civ. P. 37(b)(2)(A)(v).
Doc. 29 at PagelD 433. Likewise, in its March 9, 2012 Order, Plaintiff was advised in part as follows:
Plaintiff is again ADVISED that she must cooperate in the discovery process in this case. She is FURTHER ADVISED that her failure to participate in discovery and send initial disclosures to Defendant’s counsel may be cause for the Court to dismiss this case on the grounds that she has failed to comply with a Court Order. Fed.R.Civ.P. 37(b)(2)(A)(v).
Doc. 30 at PagelD 435.
The Court has since been advised by Allstate’s counsel that Plaintiff is still refusing to cooperate in discovery; still refusing to send initial disclosures; and still refusing to permit an inspection of her premises. See docs. 32, 36, 37.
Given this procedural posture, the Court finds Plaintiffs refusal to participate in discovery to be willful, and dismissal to be warranted. See Accord Smith v. Nationwide Mut. Fire Ins. Co., 410 Fed.Appx. 891, 894-95 (6th Cir.2010); see also Harmon v. CSX Transp., Inc., 110 F.3d 364, 366-67 (6th Cir. 1997). There is no question that Plaintiffs refusal to allow Allstate to inspect her property—which she claims has been damaged, and is the basis of her suit—or provide initial disclosures prejudices Allstate’s ability to defend this action. Id. Furthermore, there are *423no lesser sanctions that this Court could impose given Plaintiffs willful conduct. Id.
Based on the foregoing, the Court RECOMMENDS that Plaintiffs complaint be DISMISSED, and this case CLOSED, on account of Plaintiffs repeated failure to comply with this Court’s Orders and her willful failure to cooperate in discovery. Fed. R.Civ.P. 37(b)(2)(A)(v).

NOTICE REGARDING OBJECTIONS

Pursuant to Fed.R.Civ.P. 72(b), any party may serve and file specific, written objections to the proposed findings and recommendations within FOURTEEN days after being served with this Report and Recommendations. Pursuant to Fed.R.Civ.P. 6(d), this period is extended to SEVENTEEN days because this Report is being served by one of the methods of service listed in Fed.R.Civ.P. 5(b)(2)(B)(C), or (D) and may be extended further by the Court on timely motion for an extension. Such objections shall specify the portions of the Report objected to and shall be accompanied by a memorandum of law in support of the objections. If the Report and Recommendations are based in whole or in part upon matters occurring of record at an oral hearing, the objecting party shall promptly arrange for the transcription of the record, or such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may respond to another party’s objections within FOURTEEN days after being served with a copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d 947 (6th Cir.1981); Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985).

. Attached hereto is NOTICE to the parties regarding objections to this Report and Recommendation.


. On February 13, 2012, the Court granted Defendant’s motion to substitute Allstate Property and Casualty Insurance Company as the properly-named party in this action. See doc. 23.